Case: 17-30243     Document: 00515739152         Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 9, 2021
                                  No. 17-30243
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregory M. Ward,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:16-CV-9527
                            USDC No. 2:13-CR-138


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Gregory M. Ward, federal prisoner # 27350-034, pleaded guilty
   without a plea agreement to possessing with intent to distribute 100 grams or
   more of heroin, for which he was sentenced to 236 months in prison. He filed



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-30243     Document: 00515739152           Page: 2   Date Filed: 02/09/2021




                                    No. 17-30243


   a motion seeking postconviction relief under 28 U.S.C. § 2255 on the ground
   that his counsel was ineffective for erroneously informing him that he could
   appeal the denial of his suppression motion even if he entered an
   unconditional guilty plea, among other claims. The district court denied the
   motion, concluding as to this claim that Ward failed to show either deficient
   performance or prejudice under Strickland v. Washington, 466 U.S. 668
   (1984). This court denied Ward a certificate of appealability (COA). The
   Supreme Court remanded this matter for further consideration. See Ward v.
   United States, 139 S. Ct. 2775 (2019). Subsequently, this court granted a
   COA on Ward’s claim that counsel had been ineffective for advising him that
   he could appeal the suppression ruling even after entering an unconditional
   guilty plea.
          The Government concedes that the district court erred in denying this
   ineffective-assistance claim without an evidentiary hearing. Although that
   concession is not binding on us, see United States v. Vargas-Garcia, 434 F.3d
   345, 348 (5th Cir. 2005), we agree. Based on our independent review of the
   briefs and the record, which included Ward’s declaration and supporting
   affidavit regarding his reliance on counsel’s allegedly erroneous advice as
   well as consistent contemporaneous records, we conclude that the record did
   not conclusively show that he was entitled to no relief on this claim. See Lee
   v. United States, 137 S. Ct. 1958, 1965-67 (2017); United States v. Reed, 719
   F.3d 369, 374 (5th Cir. 2013); United States v. Bartholomew, 974 F.2d 39, 41
   (5th Cir. 1992). The district court therefore erred in denying this claim
   without an evidentiary hearing. See Bartholomew, 974 F.2d at 41. We do not
   consider Ward’s other arguments that are beyond the scope of the COA. See
   United States v. Daniels, 588 F.3d 835, 836 n.1 (5th Cir. 2009).
          Accordingly, we VACATE the denial of Ward’s § 2255 motion in
   part and REMAND the case to the district court for an evidentiary hearing
   as to this claim. We express no view on the merits of the claim. Ward’s



                                         2
Case: 17-30243    Document: 00515739152          Page: 3   Date Filed: 02/09/2021




                                  No. 17-30243


   motion for appointment of counsel is DENIED as moot, and his motion for
   leave to file a supplemental brief is DENIED as unnecessary.




                                       3